DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. § 119(a)-(d).  The certified copy has been placed of record in the file.


Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 05/04/2021. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings are objected to because the boxes in the flow diagrams shown in Figure 11 is not labeled, but are simply empty boxes. These are insufficient by themselves to give public notice to what an applicant regards as the invention. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 


Claim Objections
5.	Claims 1, 10, and 12 are objected to because of the following informalities:   
The limitation “auto-regressive, AR” should be re-written as -- auto-regressive (AR)-- in the first appearance. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claim(s) recite(s) equation, which is a mathematical concept which describes according to which a current noise pixel is computed as a combination of a linear combination of P previous noise pixels in a causal neighborhood of the current noise pixel weighted by respective AR model linear combination parameters (.phi..sub.1, . . . , .phi..sub.P) with a generated noise sample corresponding to an additive Gaussian noise of AR model variance parameter (.sigma.); generating a noise template of noise pixels based on the estimated AR model parameters, wherein the noise template is of a predetermined pixel size smaller than the pixel size of the image; determining an estimate (.sigma..sub.P) of a variance of the noise template; based on a comparison of the estimated variance (.sigma..sub.P) with a predetermined threshold (T.sub..sigma.), correcting the AR model variance parameter (.sigma.). This judicial exception is not integrated into a practical application because the calculations in the claim don’t indicate any use of something for a reasonable purpose, e.g. engineering, technologies in commerce or industry. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is none of such elements. 

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more 

8. 	Independent claims 1, 10, and 12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 13, and 16 of U.S application No. 17/307,364. 
Although the claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations, using varying terminology, and the claims are obvious variants of each other.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chaudhury et al.  (US20110058609A1)
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ON S MUNG/Primary Examiner, Art Unit 2486